DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Amendments
	Applicant has amended claim 1 by specifying that the glucoamylase is a fungal glucoamylase and has added a step of “administering said feed additive to the ruminant”. Applicant has added claim 19 which specifies that the alpha-amylase is derived from Aspergillus terreus.

Claim Status
	Claims 1-2, 5, 7-8, and 15-19 are currently pending and have been examined on their merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/10/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
RE: Previous rejection of claims 1-2, 5, 7-8, and 17-18 under 35 U.S.C. 103 as being unpatentable over Schwemer et al. (WO 2015/128366 A2) in view of Dunn-Coleman et al. (US 7,413,879 B2; cited in IDS filed 03/07/2022).
	Claims 1-2, 5, 7-8, and 17-18 were previously rejected under 35 U.S.C. § 103 as being obvious over Schwemer et al. and Dunn-Coleman et al. Applicant traverses this rejection by arguing that The Office has not met their burden to establish a case of obviousness. First, applicant argues that the “simple substitution of one known element for another to obtain predictable results” rationale established in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) requires “a finite number of identified, predictable solutions” and because there are allegedly an infinite number of potential glucoamylases, a case for obviousness cannot be established. Second, applicant argues that a person having ordinary skill in the art would not have been able to reasonably predict whether a Trichoderma reesei glucoamylase would result in increased starch digestibility and glucose yield in a ruminant because Dunn-Coleman teaches the use in grain processing and not the use in harsh environments such as the bovine rumen, abomasum, and small intestine.
	Applicant’s arguments have been fully considered but are not found to be persuasive. With respect to applicant’s first argument, although it is accepted that KSR, in some cases, requires a “finite number of identified, predictable solutions”, that requirement is reserved for the “Obvious To Try” rationale (MPEP 2143(I)(E)), not the “Simple Substitution of One Known Element for Another To Obtain Predictable Results” rationale (MPEP 2143(I)(B)). Specifically, the questions which must be satisfied under KSR(B) is whether the prior art contained a method which differed by the substitution of some components, whether the substituted components and their functions were known in the art, whether the result of the substitution would have been predictable, and any additional findings under the Graham inquiries which may support the finding of obviousness. In this case, Schwemer provides a teaching of the use of glucoamylase for producing starch (i.e. the base method), Dunn-Coleman provides that glucoamylase derived from T. reesei was known in the art to be capable of producing glucose from starch (i.e. the substituted component), and the office has set forth that there would have been a reasonably predictable result, as detailed below in response to applicant’s second argument. Using T. reesei-derived glucoamylase in Schwemer et al.’s method is thus expected to result in digestion of starch. Therefore, the rejection as obvious under the “Simple Substitution” rationale is proper and there is no requirement that the substituted component be selected from “a finite number of identified, predictable solutions”.
	With respect to applicant’s second argument, Dunn-Coleman specifically teaches that T. reesei glucoamylase is capable of digesting starch into glucose (Col. 26, Table 4; “% degree of monomerization (DP1)). Although it is accepted that the bovine digestive tract is a harsh environment, the question is whether the result would be predictable. In this case, the predictable outcome is the ability for a known glucoamylase enzyme (T. reesei glucoamylase) to digest starch into glucose (i.e. to perform its ordinary function). There is no suggestion that T. reesei would not be capable of performing its ordinary function in the digestive tract of bovine. To the contrary, Dunn-Coleman teaches that T. reesei glucoamylase exhibits activity ranging from pH 3 (lowest tested) to pH 8 (Fig. 18A) and at temperatures ranging from at least 30 °C to about 80 °C (Fig. 18B). As established by applicant, “pH 3.2 is one of the pH values that can occur in abomasum especially after ingestion of feed” (Specification, p. 62, lines 18-19). Therefore, because it was known in the art that the substituted element had activity at this pH, it would have been predictable that it would retain activity in an environment having the same pH.
	Because applicant has amended claim 1 to include a step of administering the feed additive to a ruminant, the rejection of record has been withdrawn for claims 1-2, 5, 7-8, and 17-18 and a new ground of rejection has been set forth below.

RE: Previous rejection of claims 1-2, 5, 7-8, and 15-18 under 35 U.S.C. 103 as being unpatentable over Schwemer et al. (WO 2015/128366 A2) in view of Dunn-Coleman et al. (US 7,413,879 B2; cited in IDS filed 03/07/2022), as evidenced by Lassen et al. (WO 2005/123911 A2) and Olinski et al. (WO 2013/110766 A1).
	Claims 1-2, 5, 7-8, and 15-18 were previously rejected as obvious over Schwemer et al. and Dunn-Coleman et al. as evidenced by Lassen et al. and Olinski et al. Applicant has not specifically argued the rejections set forth over claims 15-16, but has argued that because Schwemer et al. and Dunn-Coleman et al. allegedly do not render obvious claim 1, the rejection of record over claims 15-16 should be withdrawn because they depend from claim 1. As set forth below, it has been determined that the rejection of claim 1 is proper. But to address the newly added claim, the rejections have been modified.

New Ground of Rejection
Claims 1-2, 5, 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwemer et al. (WO 2015/128366 A2) in view of Dunn-Coleman et al. (US 7,413,879 B2; cited in IDS filed 03/07/2022).
Schwemer et al. (hereinafter Schwemer) discloses a study of eight non-lactating Holstein-Friesian dairy cows with rumen cannulas (page 24, lines 5-7). One treatment group received the control diet (no enzyme) and two additional groups were provided amylase or amylase + protease as a feed additive (page 24, lines 14-19). Schwemer teaches the treatment groups had significantly improved digestibility of the maize feed compared to control (p < 0.01; Table 4 and page 23, lines 14-16).
Regarding claims 1 and 7, Schwemer teaches a method for improving feed conversion ratio comprising the use of one or more proteolytic enzymes in combination with “at least one amylase” in feed for animals of the subfamily Bovinae (page 4, lines 21-25). Feed conversion ratio is a measure of how effectively a feed (e.g. a starch) is utilized (page 13, lines 27-28). Schwemer teaches that alpha-amylase acts on starch (page 5, lines 1 and 5) and the utilization (i.e. digestion) of starch yields glucose (page 2, lines 18-19). Animals of the subfamily Bovinae are a type of ruminant (page 11, line 26). Therefore, Schwemer teaches a method for increasing starch digestibility and glucose yield in a ruminant.
Schwemer teaches the use of one or more proteolytic enzymes in combination with at least one amylase in feed for animals of the subfamily Bovinae which improves feed conversion ratio (page 4, lines 21-25). Schwemer teaches an embodiment wherein the amylase is EC 3.2.1.3 (glucan 1,4-alpha-glucosidase; also called glucoamylase)(page 5, lines 14-20) but does not specifically teach glucoamylase “from Trichoderma reesei, Fusarium verticilliodes, or Aspergillus fumigatus, or a variant or fragment thereof”. Applicant defines variants to be polypeptides which have at least 60% sequence identity with a disclosed polypeptide amino acid sequence and those which have the same function or at least about 85% of the function (page 23, lines 10-21). Applicant further defines variants to include polypeptides that differ from the specified wild-type, parental, or reference polypeptide by including one or more naturally-occurring or man-made substitutions, insertions, or deletions of an amino acid (page 23, lines 22-28). Applicant has not defined “fragment”. The term “fragment” is interpreted to mean a segment of the glucoamylase enzyme which retains an ability to perform the hydrolyzing function.  
Dunn-Coleman et al. (hereinafter Dunn-Coleman) teaches new glucoamylases useful for the production of glucose and other end products from starch (column 1, lines 20-22) including a fungal glucoamylase derived from Trichoderma reesei (column 7, lines 56-58) and teaches that glucoamylases are used in the preparation of animal feeds as feed additives or as liquid feed components for livestock animals (column 2, lines 3-5).
Dunn-Coleman does not directly address all of the enzymatic properties recited in lines 5-10. However, because Dunn-Coleman teaches Trichoderma reesei-derived glucoamylase, Dunn-Coleman’s glucoamylase is considered to inherently possess the properties recited in claim 1. This conclusion is supported by Dunn-Coleman’s glucoamylase pH study which shows elevated activity at pH <6 (Figure 18A).
Since Schwemer teaches the method for improving feed conversion ratio through an increase of starch utilization by administering an amylase including an embodiment wherein the amylase is glucoamylase and Dunn-Coleman teaches Trichoderma reesei produces a glucoamylase which is capable of digesting starch, it would have been obvious to persons having ordinary skill in the art to modify the method taught by Schwemer by specifically using a glucoamylase enzyme derived from Trichoderma reesei instead of a generic glucoamylase. There exists a reasonable expectation of success because Dunn-Coleman has demonstrated the production of glucose from starch (Column 26, Table 4; see % degree of monomerization (DP1)). This obviousness is based upon the “Simple Substitution of One Known Element for Another to Obtain Predictable Results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
With respect to the newly added limitation that the feed additive be administered to the ruminant, Schwemer teaches that the protease and the amylase can be “fed to the animal before, after, or simultaneously with the diet of the animal” (p. 10, lines 13-14). Therefore, it is considered that Schwemer teaches a step of administering the feed additive to a ruminant.
Thus, claims 1 and 7 are considered obvious over Schwemer in view of Dunn-Coleman.
Regarding claims 2 and 18, Schwemer in view of Dunn-Coleman makes obvious the method of claim 1 as discussed above. The instant claims recite that the enzyme is “capable” of hydrolyzing raw starch (claim 2) and work with pancreatic amylase to increase glucose yield (claim 18); these are properties/characteristics of the enzyme. Because Dunn-Coleman teaches Trichoderma reesei-derived glucoamylase (TrGA), it is considered to inherently have the same properties/characteristics as those contained within the instant claim.  
Regarding claim 5, Schwemer in view of Dunn-Coleman makes obvious the method of claim 1 as discussed above. Schwemer teaches the method for improving the feed conversion ratio comprising the use of one or more proteolytic enzymes in combination with “at least one amylase” in feed for animals of the subfamily Bovinae (page 4, lines 21-25). Schwemer teaches embodiments wherein an alpha-amylase is the preferred amylase (page 5, lines 14-20). Therefore, Schwemer in view of Dunn-Coleman makes obvious a method comprising adding glucoamylase derived from Trichoderma reesei further comprising adding one or more additional amylase wherein the additional amylase(s) is/are alpha-amylase (i.e. at least one alpha-amylase EC 3.2.1.1).
Regarding claims 8 and 17, Schwemer in view of Dunn-Coleman makes obvious the method of claims 1 and 5 as discussed above. Schwemer teaches the method for improving the feed conversion ratio comprising the use of “one or more proteolytic enzymes” (i.e. proteases) in combination with at least one amylase in feed for animals of the subfamily Bovinae (page 4, lines 21-25). Therefore, Schwemer in view of Dunn-Coleman makes obvious the method comprising adding at least one glucoamylase enzyme derived from Trichoderma reesei and at least one protease as a feed additive to feed (claim 8) and the method comprising adding at least one glucoamylase enzyme derived from Trichoderma reesei, at least one additional alpha-amylase and at least one protease as a feed additive to feed (claim 17).

Claims 1-2, 5, 7-8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwemer et al. (WO 2015/128366 A2) in view of Dunn-Coleman et al. (US 7,413,879 B2; cited in IDS filed 03/07/2022) and Ge et al. (WO 2014/099415 A1).
	The teachings of Schwemer et al. and Dunn-Coleman et al. are set forth above and applied herein. Schwemer et al. in view of Dunn-Coleman et al. is found to render claims 1-2, 5, 7-8, and 17-18 obvious.
	Regarding claim 19, as discussed above, Schwemer and Dunn-Coleman make obvious the method of claim 5, including the addition of an alpha-amylase to the animal feed composition. Schwemer briefly discusses the previous use of alpha-amylase from A. oryzae in Holstein cows (p. 3, lines 11-15) and teaches a particular preferred embodiment wherein the amylase is an alpha-amylase (p. 5, lines 1-6 and 14-20). 
The teachings of Schwemer differ from the instant claim because the instant claim is directed to the use of A. terreus-derived alpha-amylase (i.e. a fungal alpha-amylase) while Schwemer is directed to the use of a bacterial alpha-amylase (p. 14, lines 31-33; p. 16, lines 1-5). Neither Schwemer nor Dunn-Coleman directly teach an alpha-amylase derived from A. terreus.
	Ge et al. (hereinafter Ge) describes compositions comprising A. terreus alpha-amylase (hereinafter AtAmyl), methods of using AtAmyl, and descriptions of the characteristics of AtAmyl (abstract; [003], [008]). Specifically, Ge teaches that AtAmyl catalyzes saccharification for extended periods at moderate temperatures and acidic pH and “exhibits high activity at elevated temperatures and low pH” which allows it to be used efficiently in saccharification in the presence of fungal glucoamylases, such as A. niger glucoamylase or Trichoderma glucoamylase ([008], Figures 3A-B and 4-A-B). Ge further teaches that AtAmyl is advantageous over other alpha-amylases, such as A. kawachii and can be combined with other enzymes such as proteases ([008], [0019]). Finally, Ge teaches that AtAmyl is suitable as a feed additive in animals such as ruminant animals including but not limited to cattle, calves, goats, sheep, giraffes, bison, moose, elk, yaks, water buffalo, deer, camels, alpacas, llamas, antelope, pronghorn, and nilgai ([00213]-[00214]).
	Since Schwemer makes obvious the method of using a fungal glucoamylase in conjunction with an alpha-amylase, as discussed in the rejection of claim 5, and Ge teaches that A. terreus alpha-amylase is efficiently used in saccharification, preferably with Trichoderma glucoamylase, it would have been obvious to have substituted the alpha-amylase taught by Schwemer with an alpha-amylase derived from A. terreus. The result of this substitution would have been predictable because Ge teaches that the AtAmyl works efficiently with Trichoderma glucoamylase (i.e. the glucoamylase made obvious by Schwemer in view of Dunn-Coleman), is suitable for use in ruminant animal feeds, and has high activity in acidic pH. It would have been particularly advantageous to have selected A. terreus alpha-amylase as the alpha-amylase because Ge teaches that AtAmyl is more efficient than other Aspergillus-derived alpha-amylases such as A. kawachii ([008]). This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
	Thus, claim 19 is considered to be obvious over Schwemer, Dunn-Coleman, and Ge. 

Claims 1-2, 5, 7-8, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwemer et al. (WO 2015/128366 A2) in view of Dunn-Coleman et al. (US 7,413,879 B2; cited in IDS filed 03/07/2022), as evidenced by Lassen et al. (WO 2005/123911 A2) and Olinski et al. (WO 2013/110766 A1).
The teachings of Schwemer in view of Dunn-Coleman are set forth above and applied herein. Schwemer in view of Dunn-Coleman is found to render obvious claims 1-2, 5, 7-8, and 17-18. 
Regarding claims 15 and 16, Schwemer in view of Dunn-Coleman makes obvious the method of claim 8 as discussed above. Schwemer teaches an acid stable protease (i.e. an acid protease) (page 8, line 10 and line 25). Furthermore, Schwemer teaches other preferred proteases are those described by Lassen et al. in WO 2005/123911 and Olinski et al. in WO 2013/110766, respectively (page 8, line 33 and page 9, lines 1-2). WO 2005/123911 teaches Rhizomucor miehei aspartic proteinase (i.e. a fungal aspartic protease) (page 17, line 24). WO 2013/110766 teaches thermolysin (page 56, line 22). Thermolysin is a neutral metalloprotease produced by Bacillus thermoproteolyticus. Thus, claims 15 and 16 are considered obvious over Schwemer in view of Dunn-Coleman as evidenced by Lassen et al. and Olinski et al.

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651